DETAILED ACTION
In Applicant’s Response filed 9/30/21, Applicant has amended claims 3-7, 10, 13 and 15; cancelled claims 1-2, 8-9, 11-12, 14, and 16-18; added new claims 19-23; amended the abstract and specification; and submitted replacement drawing sheets of figs 1-2 and a new figure 7. Currently, claims 3-7, 10, 13, 15 and 19-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
SPECIFICATION
The use of the term RYLON®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
The use of the term DUAL-DRESS®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
The drawings were received on 9/30/21.  These drawings are unacceptable because the replacement sheet showing figures 1 and 2 has been labeled as sheet “1/3” while the sheet including new figure 7 has been labeled as sheet “1/4”. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application due to the incorrect numbering of the drawing sheets as discussed above. Specifically, it is suggested that Applicant refile the replacement sheet that includes figures 1 and 2 (with the prior art label) as sheet number “1/4”; file replacement sheets with figures 3-6 labelled as sheets “2/4” and “3/4”; and refile the new sheet (showing new figure 7) with the sheet number “4/4”.  The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (as disclosed on pages 8, 9 and 12 of Applicant’s specification). See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dressing having a mesh “coated  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims are objected to because the claims appear to include various different font sizes and spacing, and in some claims, the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  Additionally,  it is suggested that the claims include text written in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering e.g., a font size of 6). See 37 CFR 1.52(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no disclosure in the specification or claims as originally filed to support the limitation in new claim 19 which recited a coating weight of at least 1.31 mg/cm2. In Example 2 on page 15 of Applicant’s specification, a table is provided which lists a “high” coating weight of 1.31 mg/cm2, but there is no disclosure of a coating weight that is greater 2. Thus, there is no support for the open ended range which includes values greater than 1.31 mg/cm2 in claim 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites: a coating weight of at least 1.31 mg/cm2 in lines 2-3 but does not recite an upper limit to the range of coating weights and thus is an open-ended range which creates ambiguity with respect to the metes and bounds of the claimed subject matter claimed and thus renders the scope of the claim indefinite. The claimed range is not supported in the original filed specification because a search of the specification discloses that in Example 2 on page 15 of Applicant’s specification, a table is provided which lists a “high” coating weight of 1.31 mg/cm2, but there is no disclosure of a coating weight that is greater than 1.31 mg/cm2. Therefore, claim 19 is ambiguous and is therefore rejected under 35 U.S.C. 112 (b).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bott et al (US 2006/0083776).
With respect to claim 20, Bott discloses a wound dressing for active continuous debridement of devitalized tissues in nonhealing wounds (multilayer dressing for debridement of wound eschar – abstract; para [0004,0010,0013]; eschar is interpreted as being equivalent to devitalized tissues since both are dead tissue that needs to be removed from the skin; the dressing/method are effective for treatment of chronic wounds – para [0013]; chronic wounds are interpreted as being “nonhealing wounds” as they fail to heal in an orderly/timely manner), comprising:
a substrate (absorbent layer; fig 14a), the substrate having a wound contacting surface comprising only silicone (adhesive silicone mesh – para [0097]; fig 14a; the controlled release composition with adhesive silicone mesh at the periphery is interpreted as being the side of the device configured for contact with a wound/skin; see also figures 1B-1D which support this 
an effective amount of an enzymatic debriding agent provided on the wound contacting surface of the substrate (the controlled release composition is an emulsion and active agent – para [0041] where the active agent(s) is/are enzyme(s) – para [0066] which are enzymatic debriding agents released for removal of necrotic tissues/ wound cleaning, etc – para [0076] wherein the active agent can be incorporated during the steps that are undertaken to provide the emulsion – para [0086]; the controlled release composition is provided to the absorbent layer via attachment by adhesive as shown in fig 14a; the debriding agent is interpreted as being provided in “an effective amount” in order to be capable of use to provide removal of necrotic tissues, wound cleaning, etc as described in paragraph [0076]; figures 1B-1D indicate that the controlled release composition layer is identified as being on the surface of the device configured to be in direct contact with skin) wherein the enzymatic debriding agent is provided as a coating on the wound contacting surface of the substrate (para [0099] – the dressing may be constructed using a process including coating).
With respect to claim 22, Bott discloses the invention as claimed (see rejection of claim 20) and Bott also discloses that the substrate has a silicone matrix (the adhesive layer can comprise silicone – para [0011]) wherein the enzymatic debriding agent is in direct contact with the silicone (as shown in figures 1A and 1B, the controlled release composition can be provided in direct contact with the adhesive layer).
With respect to claim 23, Bott discloses the invention as claimed (see rejection of claim 20) and also discloses the coating comprises an ointment that contains the enzymatic debriding .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bott et al (US 2006/0083776) in view of Chen (US 3339546).
With respect to claim 3, Bott discloses a wound dressing device for active continuous debridement of devitalized tissues in nonhealing wounds (multilayer dressing for debridement of wound eschar – abstract; para [0004,0010,0013]; eschar is interpreted as being equivalent to devitalized tissues since both are dead tissue that needs to be removed from the skin; the dressing/method are effective for treatment of chronic wounds – para [0013]; chronic wounds are interpreted as being “nonhealing wounds” as they fail to heal in an orderly/timely manner), comprising:
a substrate (absorbent layer; fig 14a), the substrate having a wound contacting surface comprising only silicone (adhesive silicone mesh – para [0097]; fig 14a; the controlled release composition with adhesive silicone mesh at the periphery is interpreted as being the side of the device configured for contact with a wound/skin; see also figures 1B-1D which support this 
an effective amount of an enzymatic debriding agent provided on the wound contacting surface of the substrate prior to use of the wound dressing on a wound for debriding wounds in-situ (the controlled release composition is an emulsion and active agent – para [0041] where the active agent(s) is/are enzyme(s) – para [0066] which are enzymatic debriding agents released for removal of necrotic tissues/ wound cleaning, etc – para [0076] wherein the active agent can be incorporated during the steps that are undertaken to provide the emulsion – para [0086]; the controlled release composition is provided to the absorbent layer via attachment by adhesive as shown in fig 14a; the debriding agent is interpreted as being provided in “an effective amount” and “prior to use” in order to be capable of use to provide removal of necrotic tissues, wound cleaning, etc as described in paragraph [0076]; figures 1B-1D indicate that the controlled release composition layer is identified as being on the surface of the device configured to be in direct contact with skin).
Bott is silent, however, as to specifically how the controlled release composition layer is formed on the dressing and, therefore, does not explicitly disclose dusting the enzymatic debriding agent onto the wound contacting surface of the substrate.
This limitation is being treated as a product by process limitation; that is, that the debriding agent is provided to the wound contacting surface of the substrate by the process of “dusting” the agent onto the surface. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 
            Chen teaches a wound dressing (col 1 lines 10-11) having a substrate which includes a bioactive agent (col 1 lines 54-56) wherein the bioactive agent is deposited into/onto the substrate by dusting the agent onto the outer surface (col 2 lines 55-56). Therefore, even if depositing the agent onto the substrate by “dusting” results in different structural characteristics of the end product than other methods of providing an active agent to a substrate, it still would have been prima facie obvious at the time the invention was made to use a “dusting” method in forming the dressing of Bott, as claimed, since Chen teaches that dusting is recognized as a useful technique for providing active agent to the surface of a substrate material.
 With respect to claim 4, Bott in view of Chen discloses the invention substantially as claimed (see rejection of claim 3) and Bott also discloses that the substrate comprises wound dressing material (the absorbent layer is part of the multi-layer dressing and is configured to 
 With respect to claim 5, Bott in view of Chen discloses the invention substantially as claimed (see rejection of claim 3) and Bott also discloses that the substrate has a silicone matrix (para [0097]; fig 14a).
With respect to claim 10, Bott in view of Chen discloses the invention substantially as claimed (see rejection of claim 5) and Bott also discloses that the silicone matrix is an outside layer of the substrate (as shown in figure 14a, the controlled release layer forms an outer layer of the substrate) wherein the outside layer of the substrate comprises the wound contacting surface of the substrate (the controlled release composition layer is identified as being the surface in direct contact with skin – see ie figs 1B-1D).

 Claim(s) 3-4, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Auguste et al (US 2014/0114268) in view of Chen (US 3339546).
With respect to claim 3, Auguste discloses a wound dressing device for active continuous debridement of devitalized tissues in nonhealing wounds (invention relates to an absorbent dressing for use in the care of chronic wounds such as eschars – abstract lines 1-4; eschar is interpreted as being equivalent to devitalized tissues since both are dead tissue that needs to be removed from the skin; removal of dead tissue is interpreted to be “debridement”; and chronic wounds are interpreted as being “nonhealing wounds” as they fail to heal in an orderly/timely manner) , comprising

an effective amount of an enzymatic debriding agent (composition includes active agents – para [0078; 0084-0090] such as enzymes - para [0084]; the enzyme is interpreted as being a “debriding agent” as it is intended for use in the care of chronic wounds such as eschars – abstract lines 1-4 where eschar is interpreted as being equivalent to devitalized tissues since both are dead tissue that needs to be removed from the skin and removal of dead tissue is interpreted to be “debridement”; the amount of active agent is interpreted as being an “effective” amount in order for the composition to be “favorable…in the treatment of the wound” as described in para [0084])  provided to the substrate prior to use of the wound dressing on a wound for debriding wounds in-situ (the active agent ingredients are interpreted as being added to the dressing material prior to use in order to provide treatment once the dressing is applied; the device is intended for use in the care of chronic wounds such as eschars – abstract lines 1-4 where eschar is interpreted as being equivalent to devitalized tissues since both are dead tissue that needs to be removed from the skin and removal of dead tissue is interpreted to be “debridement”).
dusting the enzymatic debriding agent onto the wound contacting surface of the substrate.
This limitation is being treated as a product by process limitation; that is, that the debriding agent is provided to the wound contacting surface of the substrate by the process of “dusting” the agent onto the surface. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113. Thus, even though Auguste is silent as to the process used to provide the controlled release composition layer on the dressing, it appears that the dressing in Auguste would be the same or similar as that claimed; especially since both applicant's product and the prior art product includes an effective amount of enzymatic debriding agent that is provided to the wound contacting surface of a substrate layer (as shown in fig 14a, the controlled release composition is provided on the lowermost surface of the dressing, opposite to the absorbent layer, which is configured to be in contact with a wound while the adhesive silicone mesh about the periphery is in contact with the skin around the wound during use). 
            Chen teaches a wound dressing (col 1 lines 10-11) having a substrate which includes a bioactive agent (col 1 lines 54-56) wherein the bioactive agent is deposited into/onto the substrate by dusting the agent onto the outer surface (col 2 lines 55-56). Therefore, even if depositing the agent onto the substrate by “dusting” results in different structural characteristics of the end product than other methods of providing an active agent to a 
With respect to claim 4, Auguste in view of Chen discloses the invention substantially as claimed (see rejection of claim 3) and also discloses that the substrate comprises wound dressing material (the invention is a “wound dressing” as described i.e. in the abstract and, therefore, the material used in forming the device is interpreted as being “wound dressing material”). 
With respect to claim 13, Auguste in view of Chen discloses the invention substantially as claimed (see rejection of claim 3) and Auguste also discloses the enzymatic debriding agent being collagenase (para [0084;0089]).
With respect to claim 15, Auguste in view of Chen discloses the invention substantially as claimed (see rejection of claim 3) and Auguste also discloses the wound dressing having a wound contacting surface (the interface layer 1 is intended to come into contact with the wound – para [0075]), the enzymatic debriding agent being in direct contact with the wound contacting surface (para [0078;0084-0089]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bott et al (US 2006/0083776) in view of Chen (US 3339546) and further in view of Lighthouse Medical Supplies (“What is the Difference Between Woven and Nonwoven Gauze?”) (hereinafter “Lighthouse”).
claim 6, Bott in view of Chen discloses the invention substantially as claimed (see rejection of claim 3) and Bott also discloses that the substrate is coated with silicone (as shown in fig 1D, the absorbent layer is coated on the top by an adhesive layer and on the bottom by a controlled release layer, both of which comprise silicone – para [0011,0094]) wherein the enzymatic debriding agent is in direct contact with the substrate (as shown in figures 1C and 1D, the controlled release composition is in direct contact with the absorbent layer).
Bott does not, however, disclose that the substrate material is a polyester non-woven mesh.
Lighthouse, however, teaches a wound dressing substrate material that is a nonwoven mesh (pg 2 – nonwoven gauze made from synthetic materials such as polyester; gauze is interpreted as being a “mesh”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the substrate material in the device of Bott in view of Chen for a polyester nonwoven mesh substrate material as taught by Lighthouse since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to claim 7, Bott in view of Chen discloses the invention substantially as claimed (see rejection of claim 3) and Bott also discloses that the substrate comprises a wound dressing (para [0016]) and is coated on both sides with silicone (as shown in fig 1D, the absorbent layer is coated on the top by an adhesive layer and on the bottom by a controlled release layer, both of which comprise silicone – para [0011,0094]). Bott does not, however, disclose that the material is a polyester non-woven mesh.
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bott et al (US 2006/0083776) in view of Auguste et al (US 2014/0114268).
With respect to claim 21, Bott discloses the invention as claimed (see rejection of claim 20) but does not disclose the enzymatic debriding agent being collagenase.
 Auguste, however, teaches a wound dressing device for active continuous debridement of devitalized tissues in nonhealing wounds (invention relates to an absorbent dressing for use in the care of chronic wounds such as eschars – abstract lines 1-4; eschar is interpreted as being equivalent to devitalized tissues since both are dead tissue that needs to be removed from the skin; removal of dead tissue is interpreted to be “debridement”; and chronic wounds are interpreted as being “nonhealing wounds” as they fail to heal in an orderly/timely manner) , comprising
a substrate (structure shown in fig 1 which includes interface layer 1, nonabsorbent web 5, nonwoven textile 6 and nonwoven fabric 7), the substrate having a wound contacting surface (the interface layer 1 is intended to come into contact with the wound – para [0075]; the side 
an effective amount of an enzymatic debriding agent (composition includes active agents – para [0078; 0084-0090] such as enzymes - para [0084]; the enzyme is interpreted as being a “debriding agent” as it is intended for use in the care of chronic wounds such as eschars – abstract lines 1-4 where eschar is interpreted as being equivalent to devitalized tissues since both are dead tissue that needs to be removed from the skin and removal of dead tissue is interpreted to be “debridement”; the amount of active agent is interpreted as being an “effective” amount in order for the composition to be “favorable…in the treatment of the wound” as described in para [0084])  provided to the substrate prior to use of the wound dressing on a wound for debriding wounds in-situ (the active agent ingredients are interpreted as being added to the dressing material prior to use in order to provide treatment once the dressing is applied; the device is intended for use in the care of chronic wounds such as eschars – abstract lines 1-4 where eschar is interpreted as being equivalent to devitalized tissues since both are dead tissue that needs to be removed from the skin and removal of dead tissue is interpreted to be “debridement”). Auguste also teaches the enzymatic debriding agent being collagenase (para [0084;0089]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used collagenase as the enzymatic debriding agent in the dressing of Bott, like in the dressing of Auguste, since it is within the 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 9/30/21 have been fully considered as follows:
	Regarding the objections to the abstract, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the objections to the specification, Applicant’s amendments have been fully considered but the objections have been maintained because each trademark in the specification has not been provided with a proper symbol to indicate its use in commerce.
	Regarding the objections to the drawings, Applicant’s replacement drawing sheets have been received and fully considered, but have not been entered because the replacement/new sheets are unacceptable as discussed above. Therefore, the objections have been maintained and new sheets are required in order to overcome the noted deficiencies. The replacement sheets and new sheets which were filed, however, would be sufficient to overcome the objections made in the Non-final rejection dated 3/26/21 if the sheets were re-filed with the proper sheet numbers as suggested in the objections above.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been 
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn. New rejections have been given, however, as necessitated by Applicant’s amendments to the claims.
	Regarding the claim rejections under 35 USC 102/103, Applicant’s arguments on pages 18-23 have been fully considered but are rendered moot in view of the new rejections presented above which were necessitated by Applicant’s amendments to the claims. The Office has also noted Applicant’s comments on page 24 regarding new claims 19-23, but the claims are not in condition for allowance at this time because (1) although claim 19 is free of art, it is subject to rejections under 35 USC 112 as noted above; and (2) claims 20-23 are rejected under 35 USC 103 as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Examiner, Art Unit 3786